Exhibit 10.4

PROMISSORY NOTE (“NOTE”) - 0% SIMPLE INTEREST

 

 

$1,000

7/14/2020

 

 

For VALUE RECEIVED, SYBLEU INC. (“Borrower”) promises to pay to David R. Koos
(“Lender”) the principal sum of One Thousand Dollars [$1,000] with no interest
to accrue on the balance. The said principal shall be payable in lawful money of
the United States of America at the demand of the Lender. This Note may be
prepaid in whole or in part at any time without premium or penalty. The Borrower
hereby waives any notice of the transfer of this Note by the Lender or by any
subsequent holder of this Note, agrees to remain bound by the terms of this Note
subsequent to any transfer, and agrees that the terms of this Note may be fully
enforced by any subsequent holder of this Note. All terms and conditions of this
Note shall be interpreted under the laws of the state of California and venue
shall be the state of California.

 

 

 

SYBLEU INC.( Borrower)

 

By:/s/David R. Koos

 

CHAIRMAN AND CEO

 

Accepted By:

 

DAVID R KOOS (Lender)

 

By:/s/David R. Koos

 

DAVID R. KOOS

 

 

